Citation Nr: 0204516	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  00-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.

2.  Entitlement to service connection for residuals of 
fractured ribs.  

3.  Entitlement to service connection for hypertension.  

(The issue of entitlement to service connection for a skin 
disorder will be addressed in a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran provided testimony at a hearing conducted by the 
undersigned Board member at the RO in January 2002.  A 
transcript of that hearing has been associated with the 
record on appeal.

The Board notes that at the outset of the above-mentioned 
January 2002 hearing, the veteran's representative noted the 
veteran's desire to "withdraw" the previously certified for 
appeal issue concerning entitlement to an annual clothing 
allowance. Thus, that issue is no longer before the Board.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin disorder.  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.

FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a heart disorder was denied in a December 1953 rating 
decision.  

2.  The veteran, in a December 1953 letter was apprised of 
his procedural and appellate rights; however, a notice of 
disagreement was not received within the subsequent one-year 
period.  

3.  The evidence submitted since the December 1953 rating 
decision includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  Fractured ribs were not shown or diagnosed during 
service, there is no continuity of symptomatology after 
service, and there is no medical opinion of record relating 
residuals of fractured ribs to the veteran's active duty 
service.

5.  Hypertension was not shown or diagnosed during service, 
nor manifested to a compensable degree within one year of the 
veteran's service separation; there is no continuity of 
symptomatology after service, and there is no medical opinion 
of record relating the veteran's currently diagnosed 
hypertension to his active duty service.


CONCLUSIONS OF LAW

1.  The December 1953 rating decision denying entitlement to 
service connection for a heart disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The evidence received subsequently to the December 1953 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for a 
heart disorder have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  

3.  Chronic residuals of fractured ribs were not incurred in 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

4.  Hypertension was not incurred in or aggravated during 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the appellant's claim to reopen 
was filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In this case, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The discussions in the RO's August 1999 rating 
decision, March 2000 statement of the case (SOC), and 
September 2001 supplemental statement of the case (SSOC) 
informed the veteran of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The RO also considered relevant 
provisions of the VCAA.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues currently before the Board 
on appeal has been obtained.  The RO has obtained the 
veteran's available service medical records and post-service 
treatment records.  Reasonable efforts were taken to obtain 
all relevant evidence identified by the veteran, and all 
evidence so obtained was considered.  The Board is unaware of 
any additional relevant and available evidence.  The veteran 
has been afforded VA examinations regarding the diagnosed 
disabilities addressed in this decision.  In addition, he 
appeared and presented testimony at a hearing on appeal 
before the undersigned member of the Board in January 2002.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Laws and Regulations

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The United States of Appeals for Veterans Claims (Court) has 
held that VA must reopen a claim when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Certain chronic diseases, including cardiovascular diseases 
to include arteriosclerosis and hypertension, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Heart Disorder

The record shows that in a December 1953 rating decision the 
Cincinnati, Ohio Regional Office denied the veteran's claim 
for service connection for a heart "condition."  The claim 
was denied because a heart condition was not noted at the 
time of the appellant's last examination in service.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by VA letter dated in 
December 1953.  However, he did not initiate an appeal of the 
December 1953 denial within one year of the notification.  
Therefore, the December 1953 rating decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2001).  

The veteran subsequently sought to reopen his claim for a 
heart condition in August 1998.  The RO, in an August 1999 
rating decision, determined that new and material evidence 
had not been presented to reopen the veteran's claim for 
service connection for a heart condition.  The RO found that 
the above-discussed December 1953 rating decision had denied 
service connection for a heart condition as such a condition 
was not found in or aggravated by service.  It was also 
mentioned that the veteran had been notified of this decision 
in December 1953 and that the decision had become final.  The 
RO further noted that the appellant had presented no evidence 
to show a heart condition was incurred in or aggravated by 
service, or that the disability was manifested to a 
compensable degree within one year of his service discharge.  
The appellant, in an August 1999 letter was apprised of his 
procedural and appellate rights.  He perfected a timely 
appeal to this August 1999 decision.

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the December 1953 RO rating decision.  See 
Evans, supra, at 285 (1996).

Evidence of record at the time of the December 1953 RO 
decision included the appellant's application for 
compensation benefits, received in December 1953, in which he 
indicated that he had a heart ailment in May 1952.  Review of 
the service medical records shows that at the time of the 
veteran's service enlistment examination in July 1951 
clinical evaluation of the cardio-vascular system was normal.  
A report of examination conducted in November 1951 also 
reveals that clinical evaluation of the veteran's heart was 
normal.  A medical treatment record dated in May 1952 shows 
that the veteran complained of slight left chest pain.  He 
was provided a chest strap, and muscle strain was diagnosed.  
A September 1952 treatment note shows that the veteran 
complained of experiencing nausea and blackouts; transient 
systolic murmurs in the aortic and pulmonic areas were 
observed.  The Report of Medical examination conducted at the 
time of the veteran's service separation in December 1953 
shows that, while he claimed at that time to have a "bad 
heart," clinical evaluation of the heart was normal.   

As noted above, in a December 1953 rating decision, the 
veteran's claim for service connection for heart disease was 
denied.  Pertinent evidence added to the record since the 
December 1953 RO decision includes private and VA medical 
treatment records.  

A private hospital admission summary report dated in February 
1971 shows that chest pain, etiology unknown was diagnosed.  

A VA hospital admission report dated in March 1971 shows that 
the veteran was admitted for complaints of blackouts and 
chest pain.  The diagnoses included chest pain of non-cardiac 
origin, hyperventilation syndrome, hyperventilation syndrome 
with secondary collapse and chest pain, and anxiety disorder.  

The report of a VA examination dated in September 1982 shows 
that cardiovascular system examination revealed the presence 
of normal heart sounds.

The report of a VA examination dated in December 1984 shows 
that chest pain was diagnosed.  Angina was ruled out.  

A VA medical record dated in February 1985 shows that 
atypical chest pain syndrome was diagnosed.  A May 1985 VA 
progress note shows that atypical chest pain was diagnosed.  
A March 1986 VA progress note shows that atypical chest pain 
was diagnosed, and that the disorder was thought to be 
gastrointestinal in origin.  

A September 1997 VA medical record progress note shows that 
the veteran was seen for cardiology-related treatment.  The 
veteran gave a history of having had a heart attack in June 
1997 and of having chest pain 3 to 4 times a day.  The use of 
nitroglycerine was noted to relieve the pain.  EKG 
[electrocardiogram] findings were reported to be normal.  It 
was noted that the veteran was positive for risk factors 
associated with coronary artery disease.  

A March 1999 VA progress note shows that the veteran was seen 
following complaints of chest pain.  He added that the pain 
started in the epigastric area, then moved to his left chest, 
then down into his left arm.  No associated 
nausea/diaphoresis or supraorbital artery was noted.  ECG 
[electrocardiogram] testing performed during pain was noted 
to be normal.  The veteran also noted that he had been 
admitted to a private hospital the previous week for chest 
pain and was scheduled for stress testing in the upcoming 
week.  The veteran indicated that the private hospital 
inpatient workup was negative.  

A VA progress note, dated in June 2000, shows that the 
veteran reported having had chest pain for 30 years.  A 
cardiovascular-related disorder was not diagnosed.  

The evidence of record associated with the veteran's claims 
folder subsequent to December 1953 also includes a VA 
progress note dated in July 2000.  Review of this treatment 
record shows that the veteran claimed to have recently had 
another "heart attack."  It was noted that a review of 
available records revealed that the veteran had been admitted 
to Highland Medical Center for atypical chest pain and 
questionable syncope, transferred to Tampa General Hospital 
in May 2000, and later discharged four days later.  Review of 
the VA progress note shows that the private medical hospital 
discharge summary of May 2000 was summarized as showing that 
ECG findings were reported as normal throughout the veteran's 
hospital stay.  Other testing (including CXR [chest X-ray], 
echocardiogram, CT [computed tomography] of the chest, 
perfusion lung scan, EEG [electroencephalogram] and cardiac 
catheterization) were all shown to have revealed "completely 
normal" findings.  

In his September 2001 substantive appeal, the veteran claimed 
to have been diagnosed while in the service with an irregular 
heartbeat and that the condition had continued.  

In conjunction with his January 2002 hearing held before the 
undersigned Board member, the veteran testified that he first 
experienced problems associated with his heart while 
stationed in Germany in July or August 1953.  He added that 
he experienced dizziness and shortness of breath, and was 
given some medication to put under his tongue.  He added that 
he first sought medical treatment for his heart following his 
service separation in 1970 for stress testing.  The veteran 
also testified that following his service separation he was 
treated for essentially skipped beats of his heart and that 
he was most recently treated for his heart at a private 
hospital in 2000.  The veteran also testified that he was 
currently neither taking medication for his heart nor being 
treated for his claimed heart disorder.  He reported that 
during this recent private medical treatment he was afforded 
a catheterization as well as other tests, and was informed 
that heart and arteries were both "clear." 

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
heart disorder.  The Board points out that as part of the 
above-referenced December 1953 rating decision, it was 
determined that service connection was not established on the 
basis that a heart disorder was not shown to have been 
manifested at the time of the veteran's last examination 
while serving on active duty.  The Board finds that, to the 
extent that the submitted medical evidence is neither 
cumulative nor duplicative of evidence which was of record at 
the time of the RO's December 1953 rating decision, the 
submitted medical and testimonial evidence is "new" 
evidence.  However, the Board also finds that none of the 
evidence submitted in support of the veteran's claim is 
"material" evidence because, while the evidence does 
document that the veteran has been treated on several 
occasions, by both private and VA medical providers, for 
complaints of chest pain, it does not constitute medical 
evidence that demonstrates that the veteran has a heart 
disorder which was either incurred in or aggravated by his 
period of active service.  That is, the medical evidence is 
not material because it refers only to post-service 
symptomatology and it does not medically link a current 
condition with remote events of service.  See Elkins v. 
Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 
(1993).  In fact, review of the medical evidence of record 
does show that the veteran currently has a heart disorder.  

The critical question in this case was and remains whether 
there is medical evidence linking any current cardiovascular-
related problems to service.  The evidence received since the 
December 1953 rating decision does not adequately address 
this fundamental question as to the veteran's claim.  In this 
regard, the Board notes that the record is devoid of any 
medical opinion, either private or VA, that indicates the 
veteran has a current heart disorder which is related to his 
period of service.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, Rabideau, 
supra.

Therefore, the Board finds that the additional evidence 
received in this case is not probative of this critical 
question and thus is not material.  It is also not material 
because it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

It is also noted that while the veteran is competent to 
allege that he has a cardiovascular disorder, he has not 
demonstrated that he is qualified to offer a medical opinion 
as to the etiology of any current symptoms.  See Espiritu, 
supra.  (Lay persons are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability).

The Board concludes that the evidence submitted subsequent to 
the December 1953 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a) (prior to August 29, 
2001), and provides no basis to reopen the veteran's claim 
for entitlement to service connection for a heart disorder.  
As such, the December 1953 rating decision remains final.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996).

Fractured Ribs

Review of the veteran's service medical records shows that in 
May 1952 he complained of slight left chest pain.  His chest 
was noted to have been strapped at that time, and left chest 
muscle strain was diagnosed.  No sign of fractured rib 
residuals were noted  at the time of the veteran's December 
1953 service separation examination.  

VA examination reports dated in September 1982 and December 
1984 do not reflect complaints or similar diagnoses related 
to chronic residuals of fractured ribs.  

Additionally, review of numerous VA medical treatment 
records, dated from 1984 to 2000, fails to include a 
diagnosis of a chronic disability related to fractured ribs.

The veteran testified in January 2002 that during his period 
of service he fell in 1952 injuring his ribs.  He indicated 
that he was told that he had suffered fractured ribs and his 
chest was wrapped at that time with an elastic bandage and 
put on light duty for six weeks.  He added after that time, 
while he continued to have residual problems associated with 
his ribs, he did not seek treatment because he was informed 
that his ribs were alright.  The veteran further testified 
that he had rib-related problems within three months of his 
service separation but that he did not seek treatment at that 
time.  He added that he was first treated for complaints 
related to his fractured ribs in 1970 or 1971 following his 
service separation and that he currently has an esophageal 
hernia which causes chest pain.  He added that he was taking 
no medication for his claimed pain.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for residuals of fractured 
ribs is not warranted.  The only evidence of a present 
disability are the opinions of the veteran.  While he is 
competent to express his assertions as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, Espiritu, supra.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As no competent 
evidence of a present disability has been submitted and the 
preponderance of the evidence is against the claim, the Board 
finds entitlement to service connection for residuals of 
fractured ribs must be denied.  See Brammer, Rabideau, supra.

Hypertension

The veteran's service medical records do not indicate a 
clinical diagnosis of hypertension nor instances where blood 
pressure readings were noted to be elevated.  In addition, 
there is no evidence of record that hypertension was manifest 
to a compensable degree within one year of the veteran's 
separation from service.  

The veteran was treated at a VA hospital in March 1971 for 
complaints of blackouts and chest pain.  The diagnoses 
included chest pain of non-cardiac origin, hyperventilation 
syndrome, hyperventilation syndrome with secondary collapse 
and chest pain, and anxiety disorder.  Hypertension was not 
diagnosed.  

Review of the medical evidence of record shows that the first 
reference to a diagnosis of hypertension following the 
veteran's 1953 service separation is at the time of an 
October 1985 VA hypertension group treatment note.  

A January 1994 VA Medical Certificate shows a diagnosis of 
hypertension, and notes that the condition was under 
excellent control.  

A VA hospital discharge summary dated in February 1995 
includes a diagnosis of hypertension.

A VA hospital discharge summary, showing that the veteran was 
admitted in October and November 1995, also shows a diagnosis 
of hypertension.  Another VA hospital discharge summary dated 
later in 1995 shows that the veteran gave a history of having 
been diagnosed with hypertension in 1988.  In addition, other 
VA medical records, dated from 1997 to 2000 contain a 
diagnosis of hypertension.  

The veteran provided testimony at hearing before the 
undersigned Board member in January 2002.  Regarding his 
claimed hypertension disorder, he testified that he had 
hypertension prior to his 1952 service entrance but that he 
was not treated for hypertension during his period of 
service.  He stated that he passed out on occasion following 
performing calisthenics.  He also indicated that he first 
sought treatment for hypertension following his service 
separation in 1971 or 1973 at a VA hospital where he was 
started on medication.  The veteran also testified that he 
did not know if any physician had ever related his 
hypertension to his period of service.  

In this case, there is no evidence of the precise time of 
onset of a hypertension disorder other than that when 
hypertension was first documented in 1985, many years after 
service.  The medical records on file are of no probative 
value to show that hypertension was a chronic disease in 
service.  38 C.F.R. § 3.303(b) (2001).  Also, absent evidence 
of the condition noted in service, there cannot be evidence 
of continuity of symptomatology with such a condition.  38 
C.F.R. § 3.303(b) (2001).  All of the evidence, including 
that pertinent to service, does not show that hypertension 
first diagnosed after service were incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2001).  Furthermore, the 
appellant's currently diagnosed hypertension may not be 
presumed to have been incurred during service as the 
condition is not shown to have been manifested to a 
compensable degree within one year of separation from active 
military service.  See 38 C.F.R. §§ 3.307, 3.309 (2001).  
Likewise, the evidentiary record does not indicate that there 
are any relevant medical records which have not been obtained 
by VA which would provide a showing of a causal connection, 
or nexus, between his currently diagnosed hypertension and 
his period of service.  

As previously indicated, the veteran has also proffered his 
own medical opinion that his current problems associated with 
hypertension are essentially related to his period of 
service.  That is a medical opinion beyond his competence.  
Lay opinions are cognizable as evidence only within their 
competence, which does not extend to matters requiring 
medical expertise such as the cause of medical conditions.  
Espiritu, supra.  The veteran is not shown to have medical 
expertise, and the Board does not find his medical opinion 
competent on the issue currently on appeal. 

Based upon the evidence of record, the Board finds 
entitlement to service connection for hypertension is not 
warranted.  When all the evidence is assembled VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert, supra.  As no competent evidence is of 
record which establishes a relationship between the currently 
diagnosed hypertension and the veteran's period of service 
and the preponderance of the evidence is against the claim, 
the Board finds entitlement to service connection for 
hypertension must be denied.  See Rabideau, supra.  


ORDER

New and material evidence to reopen the claim for service 
connection for a heart disorder having not been submitted, 
the appeal as to this issue is denied.  

Service connection for residuals of fractured ribs is denied.  

Service connection for hypertension is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

